Title: From James Madison to Dolley Madison, 15 November 1805
From: Madison, James
To: Madison, Dolley


          
            Washington Novr. 15. 1805
          
          I was not disappointed my dearest, in my expectation of a letter by the last mail, which continues to give me favorable reports of your returning health & strength. I hope by this time Mrs. Cutts will have joined you and that the event will accelerate that of your setting out. Proceed nevertheless with all the caution the Dr. may recommend. The inclosed letter came by yesterdays mail. I have no news for you; unless you wish to know that Col. Hawkins with his Indians is about leaving us, that Mr. Skipwith is just arrived from France, and that the Tunisian Ambassador is expected soon from Norfolk. I have but just seen Mr. S. and had no time to enquire of your friend Mrs. Pichon &c. Mr. Livingston went off yesterday. I can give you no city news. The wedding at Mr Simmon’s has produced a round of parties; but I have not attended one of them. I send a letter by the mail which came inclosed to me for Mr⟨s?⟩; Barlow. It is addressed to Philada. which you may mention to Mr Baldwin if you have an oppy. Give Miss P⟨:⟩; a kiss for me & accept a thousand for yourself. Yr. affte. husband
          
            James Madison
          
          
            Why don’t you send on the other vols. of Dallas.
          
        